Citation Nr: 0733108	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-35 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
complete right mid-shaft femur stress fracture, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from May 1998 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, granted a 
10 percent rating for residuals of a complete right mid-shaft 
femur stress fracture, and granted service connection for 
tibial band pain of the left leg, secondary to the residuals 
of a complete right mid-shaft femur stress fracture and 
assigned a 10 percent rating.  

The veteran filed a notice of disagreement with the ratings 
assigned for her disabilities, and she was provided with a 
statement of the case in August 2005.  However, in her 
substantive appeal she indicated that she was only appealing 
the issue of entitlement to an increased rating for residuals 
of a complete right mid-shaft femur stress fracture.  Hence, 
that is the only issue that is currently before the Board.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in July 2007.  A 
transcript of those proceedings is included in the file.  


FINDINGS OF FACT

1.  Residuals of a complete right mid-shaft femur fracture 
include a Trendelenburg gait and complaints of pain.  

2.  The scar on the veteran's right hip is tender to 
palpation.  




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the orthopedic 
residuals of a complete right mid-shaft femur fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 4.71, 4.71a, 
Diagnostic Code 5255 (2007).  

2.  The criteria for a separate 10 percent rating for a scar 
residual of a complete right mid-shaft femur fracture have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In a June 2004 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence she had that pertained 
to the claim.  In a March 2006 letter, she was advised of how 
disability ratings and effective dates were determined.  The 
case was last readjudicated in June 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, VA examination reports, and the veteran and her 
spouse's personal testimony provided at a hearing before the 
undersigned Veterans Law Judge.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  She was an active participant in 
the claims process.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The veteran's complete right mid-shaft femur stress fracture 
residuals are currently rated 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  Diagnostic Code 
5255 provides the following ratings for evaluating impairment 
of the femur:  30 percent for malunion of the femur with 
marked knee or hip disability; 20 percent for malunion of the 
femur with moderate knee or hip disability; and 10 percent 
for malunion of the femur with slight knee or hip disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007).  

Service medical records show that the veteran was treated for 
a right femoral stress fracture with right femoral nailing.  
However, due to some rotation problems, she underwent a 
second surgery to correct the mal-rotation with the placement 
of some distal locking screws.  

Upon VA examination in August 2004, the veteran reported 
right hip pain over the area of the right hip incision.  She 
worked full-time in retail, but she was unable to do any 
significant physical activity due to her right leg.  Clinical 
evaluation revealed that the veteran walked with a 
Trendelenburg gait.  There was a well-healed incision in the 
right hip area, with tenderness to palpation over the 
incision where the nail entry site was.  She reported that 
she was unable to lie on her right side to sleep at night due 
to the pain.  The right knee and hip both demonstrated full 
range of motion.  X-rays showed a well-healed right mid-shaft 
femoral stress fracture with good placement of the right 
femoral nail and good alignment of the right femur.  

At a follow-up VA examination in April 2007, similar findings 
were reported.  It was also noted that there was no 
additional loss of motion of the right hip or knee after 
repetitive activity due to pain, instability, weakness, 
fatigue, or lack of endurance.  

At her personal hearing before the undersigned in July 2007, 
the veteran testified that she still had pain in her right 
hip, especially in the area near the scar.  She had looked 
into having the hardware removed since it was causing her 
difficulties, however, the doctors advised against it.  She 
had difficulty with physical activities, particularly 
climbing stairs and she missed work an average of two times 
per month.  Her husband testified that they were no longer 
able to participate in physical activities together because 
of her difficulties.  

After a review of the evidence of record, the Board finds 
that a preponderance of the evidence is against a rating in 
excess of 10 percent for the service-connected orthopedic 
residuals of mid-shaft fracture of the right femur.  The 
weight of the evidence of record shows that the veteran's 
service-connected residuals of right femur fracture more 
nearly approximate slight knee or hip disability, as 
contemplated by a 10 percent disability rating under 
Diagnostic Code 5255, and evidenced by her Trendelenburg gait 
and complaints of pain.  The reported symptoms and clinical 
manifestations do not more nearly approximate moderate knee 
or hip disability, as required for a higher disability rating 
of 20 percent under Diagnostic Code 5255.  For example, 
clinical evaluation showed that the veteran has maintained 
full range of motion of both the right hip and knee.  
Moreover, there was no additional loss of motion of the right 
hip or knee after repetitive activity due to pain, 
instability, weakness, fatigue, or lack of endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  

The Board has also considered whether a higher rating is 
warranted under other diagnostic criteria assignable for hip 
and knee disability.  However, as discussed above, there are 
no findings of limitation of motion of the right hip or knee 
joints that would warrant a higher rating under the relevant 
diagnostic codes.  The normal range of motion of the hip is 
to 125 degrees of flexion and to 45 degrees of abduction; 
normal range of motion of the knee is flexion to 140 degrees 
and extension to 0 degrees..  38 C.F.R. § 4.71, Plate II 
(2007).  Consequently, a higher rating may not be assigned 
under the diagnostic codes that pertain to limitation of 
motion of the knee or hip.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, 5253, 5260, 5261 (2007).  

However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  In Esteban, the Court found that the critical 
element was that none of the symptomatology for any of the 
conditions was duplicative of or overlapping with the 
symptomatology of the other conditions.  

Here, the clinical evidence shows that the veteran has a 
painful scar as a result of the surgical correction of her 
right femur fracture.  Under Diagnostic Code  7804, a 10 
percent rating is warranted when a scar is painful on 
examination.  See 38 C.F.R. § 4.118 Diagnostic Code 7804 
(2007).  Consequently, the Board finds that a separate 10 
percent rating is warranted for the scar on the veteran's 
right hip.  This is the highest available rating available 
under that diagnostic code.  Hence, a higher rating is not 
warranted.  


ORDER

An increased rating for the orthopedic residuals of a 
complete right mid-shaft femur stress fracture is denied.  

A separate 10 percent rating for a scar residual of a 
complete right mid-shaft femur fracture is granted subject to 
the regulations governing the award of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


